     Case 5:19-cv-00305 Document 29 Filed 06/22/20 Page 1 of 2 PageID #: 146



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


RICKY GLASS,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:19-cv-00305

MIKE FRANCES and CODY BLEVINS
and BETSY JIVIDEN,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

               Pending is the Defendants’ Motion to Dismiss Amended Complaint [Doc. 13]. This

action was previously referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission of proposed findings and a recommendation (“PF&R”). Magistrate Judge

Aboulhosn filed his PF&R on December 2, 2019. Magistrate Judge Aboulhosn recommended that

the Court grant the Defendants’ Motion to Dismiss and remove this matter from the Court’s active

docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a
    Case 5:19-cv-00305 Document 29 Filed 06/22/20 Page 2 of 2 PageID #: 147



magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on December 19, 2019. No objections were filed.

              Accordingly, the Court ADOPTS the PF&R [Doc. 28], GRANTS the Defendants’

Motion to Dismiss [Doc. 13], and ORDERS the matter stricken from the Court’s docket.

              The Court directs the Clerk to transmit a copy of this Memorandum Opinion and

Order to any counsel of record and any unrepresented party herein.

                                                    ENTERED: June 22, 2020




                                               2
